           Case 3:18-cv-00527-LRH-WGC Document 91 Filed 12/22/20 Page 1 of 11




 1   MARKS & KLEIN
     Andrew P. Bleiman, Esq.
 2   1363 Shermer Road, Suite 318
     Northbrook, Illinois 60062
 3
     Telephone: (312) 206-5162
 4   E-mail: andrew@marksklein.com

 5   LEE HIGH, LTD.
     Cecilia Lee, Esq.
 6   Nevada Bar No. 3344
     Elizabeth High, Esq.
 7
     Nevada Bar No. 10082
 8   448 Ridge Street
     Reno, Nevada 89501
 9   Telephone: 775.499.5712
     Email: c.lee@lee-high.com
10   Email: e.high@lee-high.com
11
     Attorneys for Plaintiff HP Tuners, LLC
12
                                UNITED STATES DISTRICT COURT
13                                   DISTRICT OF NEVADA
14
     HP TUNERS, LLC, a Nevada limited liability)
15
     company,                                  )    CASE NO. 3:18-cv-00527-LRH-WGC
                                               )
16                    Plaintiff,               )    PLAINTIFF’S REPLY IN SUPPORT OF
                                               )    MOTION FOR PREJUDGMENT WRIT
17         vs.                                 )    OF ATTACHMENT
                                               )
18
     KENNETH CANNATA,                          )    ORAL ARGUMENT REQUESTED
19                                             )
                      Defendant.               )
20                                             )

21

22          Plaintiff HP TUNERS, LLC, a Nevada limited liability company (“HPT”), for its reply
23   brief in further support of its Motion for a Prejudgment Writ of Attachment against Defendant
24   KENNETH CANNATA (“Cannata”), states as follows:
25   ///
26   ///




     PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR
     PREJUDGMENT WRIT OF ATTACHMENT - page 1
          Case 3:18-cv-00527-LRH-WGC Document 91 Filed 12/22/20 Page 2 of 11




 1                                           INTRODUCTION

 2          Plaintiff HPT initiated this action as a result of Defendant Cannata’s willful

 3   misappropriation of HPT’s intellectual property despite and subsequent to HPT’s payment to him

 4   of $6,800,000.00 for his interest in HPT. On April 24, 2019, this Court entered a temporary

 5   restraining order against Cannata, which subsequently was converted by agreement to a

 6   preliminary injunction. (ECF 25 & 28). As a basis for the injunction, this Court held:

 7                  HPT has demonstrated that it is likely to succeed on the merits of
                    its complaint. Its primary contention is that Cannata improperly
 8                  transferred HPT’s proprietary intellectual property to [Kevin]
                    Sykes-Bonnett and others both before and during his negotiations
 9
                    to leave the company. (See ECF No. 1). As stated above, the text
10                  messages demonstrate that Cannata gave Sykes-Bonnett HPT
                    documents, source code, and devices, which the latter then used to
11                  develop his own product. Given that Cannata stated that he did not
                    “hack” HPT [ECF No. 24-3, at 12] and it is highly unlikely that
12                  HPT would continue to give him access to its intellectual property
                    following his exit, the only logical conclusion is that he transferred
13
                    the intellectual property to Sykes-Bonnett prior to his removal.
14                  This would support HPT’s claims that Cannata violated the
                    contract he signed prior to exiting.
15
     (ECF No. 25, at 4). Cannata was duly enjoined from multiple activities involving any and all
16
     confidential and proprietary intellectual property belonging to HPT, including prohibitions on his
17
     destruction, concealment, or modification of electronic storage devices, hardware devices,
18
     communications, and documents. (Id., at 5-6).
19
            At issue now is Cannata’s conduct with $6,800,000 he swindled from HPT. He took
20
     those funds while simultaneously thumbing his nose at his promises he made in consideration
21
     therefor, leaving no doubt he will go to any lengths to insulate the monies he has deceitfully
22
     obtained. Complicating matters, Cannata’s counsel represented to this Court that Cannata was
23
     “not able to speak and will not be able to participate in discovery for some time, if at all.” (Id.).
24
     As recently as August 11, 2020, Cannata’s counsel represented to the Court that “Mr. Cannata’s
25
     medical condition continues to improve. Mr. Cannata is not able to travel but can participate in
26
     discovery and can produce the requested devices for forensic examination by Plaintiff’s




     PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR
     PREJUDGMENT WRIT OF ATTACHMENT - page 2
              Case 3:18-cv-00527-LRH-WGC Document 91 Filed 12/22/20 Page 3 of 11




 1   expert(s).” (ECF No. 78). In short, HPT had and continues to have serious and warranted

 2   concerns regarding Cannata’s disbursement of HPT’s funds.

 3              HPT’s assertion that Cannata may not be in control of his own finances is neither

 4   “unfounded suspicion” nor “conjecture,” 1 but rather, results purely from Cannata’s own

 5   representations about his condition. Cannata’s health, compounded with his devious history of

 6   activities as acknowledged by the Court in the TRO and preliminary injunction, provide serious

 7   and legitimate bases for the extraordinary circumstances for a prejudgment writ of attachment,

 8   with notice and hearing, pursuant to N.R.S. §31.013(3). (ECF No. 81). The Motion is based on

 9   the TRO, preliminary injunction, Cannata’s admissions, and a factual and litigation history

10   encompassing more than Cannata’s disingenuous claim that his health condition in 2020 is the

11   “one basis, and one basis only” for the Motion. (ECF No. 86, at 12).

12              The matter of Cannata’s health, as set forth in Plaintiff’s Motion for Prejudgment Writ of

13   Attachment (“Motion”), is derived entirely from his own representations to this Court.

14   Curiously, however, Cannata now claims that HPT’s relaying of Cannata’s own representations

15   is “completely false”. (ECF No. 86, at 2). Cannata’s latest iteration that “he has since fully

16   recovered,” is no longer under medical restrictions, and that he is in full control of his financial

17   affairs is a novel representation to this Court and seemingly in direct response to the specter of

18   the present Motion. (Id.) This was never previously communicated to HPT or this Court, and

19   Cannata’s attempt to project this knowledge upon HPT or its counsel is rather unseemly (Id., at

20   7-8, ¶¶23-26).

21              In the simplest terms and as at times corroborated by this Court, Cannata cannot be

22   trusted. Considering this in conjunction with Cannata’s health condition, it is improbable that

23   absent a prejudgment writ of attachment that HPT will be able to reach the property of Cannata

24   by execution if, and after, a judgment has been entered. See N.R.S. §31.013(3).

25   ///

26
     1
         ECF No. 86, at 12.




     PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR
     PREJUDGMENT WRIT OF ATTACHMENT - page 3
              Case 3:18-cv-00527-LRH-WGC Document 91 Filed 12/22/20 Page 4 of 11




 1                                                  ARGUMENT

 2               A. Extraordinary Circumstances Exist for a Prejudgment Writ of Attachment of
                    Cannata’s Assets and HPT’s Claims in Support Thereof Have “Probable
 3                  Validity”
 4
                 Cannata’s Opposition to Plaintiff’s Motion for Prejudgment Writ of Attachment
 5
     (“Response” or “Cannata’s Response”) devotes significant argument to the proposition that HPT
 6
     can neither support the “probable validity” of its claims nor has a likelihood of success on the
 7
     merits thereof. (ECF No. 86, at 2, 10-12, 16-21). 2 However, this Court already determined
 8
     HPT’s likelihood of success on the merits. (ECF No. 25). Moreover, Cannata stipulated to a
 9
     preliminary injunction, tacitly admitting it was unable to challenge this conclusion. (ECF No.
10
     28). 3 As such, Cannata cannot now reargue this issue.
11
                 Moreover, to the extent this Court considers Cannata’s position on the merits, it is
12
     without merit. Cannata has both then and now made explicit admissions concerning his
13
     malfeasance further supporting HPT’s claims, the existent extraordinary circumstances justifying
14
     attachment, and the prior injunction. (ECF No. 87, at ¶¶12, 17, 19, 21). 4 Namely, Cannata:
15
                        •   Concedes that he provided a thumb drive to Sykes-Bonnett that
16                          contained a copy of HPT’s “key generator” (Cannata Decl., at
                            ¶12). This is significant. HPT’s key generator is the single
17                          most valuable piece of intellectual property that HPT
                            possesses. (ECF No. 1, at ¶¶43-47). Protecting its secrecy was
18                          critical because it is the tool that generates the overwhelming
                            majority of user licenses for HPT’s automotive tuning products
19
                            and is the security control for substantially all of HPT’s
20                          revenues. (Id, at ¶48).

21                      •   Concedes that – despite his non-compete covenants in the
                            Purchase Agreement given in consideration for his receipt of
22                          $6,800,000, whereby he was prohibited from being in the
                            automotive tuning industry – after his separation from HPT, he
23
     2
      Citing Blastrac, N.A. v. Concrete Solutions & Supply, 678 F.Supp.2d 1001 (C.D. Cal. 2010); Coombs v. Heers, 366
24   F.Supp. 851 (D. Nev. 1973); Sanad v. Bernini, Inc., 2007 U.S. Dist. LEXIS 73331 (D. Nev. Sept. 28, 2007); Triad
     Sys. Corp. v. Southeastern Express Co., 1994 U.S. Dist. LEXIS 5390 (N.D. Cal. Mar. 18, 1994).
25
     3
         Infra, at 2.
26   4
       Declaration of Kenneth Cannata in Support of Opposition to Plaintiff’s Motion for Prejudgment Writ of
     Attachment (“Cannata Decl.”).




     PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR
     PREJUDGMENT WRIT OF ATTACHMENT - page 4
          Case 3:18-cv-00527-LRH-WGC Document 91 Filed 12/22/20 Page 5 of 11




 1                      developed a data cable for use in vehicle performance tuning
                        applications in connection with pre-existing software
 2                      developed by HPT’s competitor (the “Eliminator Cable”).
                        (Cannata Decl., at ¶17).
 3

 4                  •   Makes the false assertion that the Eliminator Cable “was not
                        developed using any confidential or proprietary information
 5                      that belongs to HPT and does not incorporate any such
                        confidential or proprietary information in its design or
 6                      function.” (Cannata Decl., at ¶19). However, HPT’s expert has
                        rendered opinions in this case which refute Cannata’s claims.
 7

 8                  •   Admits that he developed the same firmware for both HPT’s
                        MPVI cable and the Eliminator Cable for HPT’s competitor.
 9

10   (Cannata Decl., at ¶21).

11          The cases relied upon by Cannata are similarly inapposite to his arguments and in fact

12   support HPT’s position. For example, Cannata cites to Coombs v. Heers for the proposition that

13   before issuing a writ of attachment, if the Court determines, after considering all evidence

14   presented at the hearing, that “plaintiff’s underlying claim against the defendant is ‘probably

15   valid it shall order the clerk to issue a writ of attachment.’” (ECF No. 86, at 10 citing Coombs,

16   366 F.Supp. at 853). In Coombs, the plaintiffs “established an adequate showing of facts to

17   sustain this Court’s finding of a probable validity of plaintiffs’ underlying claim” and the Court

18   therefore granted plaintiff’s motion to attach defendants’ property. Coombs, 366 F. Supp. at 853.

19          This is akin to the instant case wherein this Court has previously determined, and

20   Cannata stipulated to, a finding that Plaintiff HPT’s claims have probable validity, and the facts

21   in support are overwhelming and uncontested. (ECF Nos. 25, 28). Indeed, here, the Court also

22   entered a TRO and a preliminary injunction that remains in force, further warranting a writ of

23   attachment. Writs of attachment more commonly issued when, as in this case, the Court has

24   made findings to support an entry of a preliminary injunction or in instances where a defendant’s

25   egregious conduct has been admitted to and/or otherwise found. See, e.g., Sun World, Inc. v.

26   Olivarria, 144 F.R.D. 384, 1992 U.S. Dist. LEXIS 20847 (E.D. Cal. May 26, 1992).




     PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR
     PREJUDGMENT WRIT OF ATTACHMENT - page 5
          Case 3:18-cv-00527-LRH-WGC Document 91 Filed 12/22/20 Page 6 of 11




 1           Cannata’s Response claims that “in Blastrac, the plaintiff was denied a prejudgment writ

 2   of attachment … because it did not effectively address defendant’s defense” that plaintiff had

 3   failed to perform under the subject contract. (ECF No. 86, at 11). Putting aside that Blastrac

 4   analyzed Colorado and California law as opposed to the pertinent Nevada statute, the California

 5   District Court in that case concluded that the plaintiff had not shown that its “own alleged

 6   breaches did not excuse [defendant’s] performance under the Agreement, [thus plaintiff] has not

 7   demonstrated that it is more likely than not” to obtain judgment. Blastrac, 678 F.Supp.2d at

 8   1006.   There was no prior finding in Blastrac, as is the case here, that the plaintiff had

 9   “demonstrated that it is likely to succeed on the merits of its complaint.” Here, the Court found

10   that “the only logical conclusion is that [Cannata] transferred the intellectual property to Sykes-

11   Bonnett prior to his removal. This would support HPT’s claims that Cannata violated the

12   contract he signed prior to exiting.” (ECF No. 25, at 4) (emphasis supplied).

13           In Sanad v. Bernini, Inc., which Cannata cites as analogous and controlling, there was

14   similarly no indication that the Court had previously analyzed or opined that the plaintiff was

15   likely to succeed on the merits. (Contrast ECF No. 25, at 4 with Sanad, 2007 U.S. Dist. LEXIS

16   73331 (D. Nev. Sept. 28, 2007)). The Court in Sanad concluded instead that it did not have

17   “grounds to issue an order attaching Defendant’s property based on a generalized conclusion that

18   it is a dishonest or racist business.” Sanad, 2007 U.S. Dist. LEXIS at *11. The attempt to

19   characterize Sanad as equivalent is hollow. The record and prior findings in this case are not the

20   same as in Sanad, where that plaintiff’s application for a writ did not “set forth factual

21   information that would reasonably demonstrate that their claims are valid” and consisted only of

22   “generalized allegations.” Id, at *5.

23           Cannata calls the case of Cleverly v. Ballantyne “analogous to the case at hand.” (ECF

24   No. 86, at 13 citing Cleverly v. Ballantyne, 2013 U.S. Dist. LEXIS 206405 (D. Nev. Sept. 20,

25   2013). While true that the fact pattern in Cleverly involved a purchase and sale of a business

26   owner’s interest along with non-compete provisions and that plaintiff sought a writ of attachment




     PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR
     PREJUDGMENT WRIT OF ATTACHMENT - page 6
          Case 3:18-cv-00527-LRH-WGC Document 91 Filed 12/22/20 Page 7 of 11




 1   based on alleged “extraordinary circumstances,” once again the cited case had no prior TRO or

 2   preliminary injunction.   Moreover, the alleged basis for the writ in Cleverly was that the

 3   defendant had sold his business to a foreign company, putting the assets out of reach when, in

 4   fact, the alleged sale never occurred. Based on those faulty representations, the Court found

 5   “that extraordinary circumstances do not exist that would warrant a prejudgment writ of

 6   attachment under NRS §13.013(3).” Cleverly, 2013 U.S. Dist. LEXIS at **7-8.               Despite

 7   Cannata’s characterization, the writ application in the present case is not based merely on an

 8   erroneous or conclusory affidavit, but upon Cannata’s own representations to the Court and his

 9   stipulation as to the Court’s TRO findings. (Compare ECF Nos. 25, 72, 73, 75, 78 with ECF No.

10   81; contrast ECF No. 86, at 13 with ECF Nos. 25, 72, 73, 75, 78, 81).

11          As previously determined by the Court and as buttressed by Cannata’s own admissions,

12   there already has been a consideration of “the relative merits of the positions of the respective

13   parties and … a determination of the probable outcome of the litigation.” (Cf. ECF No. 86, at

14   10). Cannata now runs the fool’s errand of a revisionist argument setting forth that Plaintiff HPT

15   cannot show that it is more likely than not to succeed on its claims. (ECF No. 86, at 16-21, fn.

16   36). In doing so, he either inadvertently or in bad faith ignores this Court’s prior TRO findings,

17   his own stipulation to entry of a preliminary injunction, and/or his sworn admissions. (Cf. ECF

18   Nos. 25, 28, 87, at ¶¶12, 17, 19, 21). Cannata’s new argument alleging that HPT is unlikely to

19   succeed on the merits should, thus, not be considered. Plaintiff HPT does have a probable

20   validity of succeeding on its underlying claims at the hearing on this Motion. See NRS 31.026.

21          B. Defendant Cannata Makes Hyperbolic Arguments About Due Process and Bond
               That Are Entirely Disassociated From The Statute Because Plaintiff Proceeds
22             Pursuant To NRS 31.013(3) Which Requires Notice and A Hearing.
23
            Cannata argues that the remedy of attachment is a harsh one, and that doing so would
24
     deprive him of due process and effectively bankrupt him. (ECF No. 86, at 2, 9-12). Although
25
     Chapter 31 of the Nevada Revised Statutes does provide means for seeking a writ of attachment
26
     without notice and hearing, Plaintiff HPT did not proceed under those statutes. (ECF No. 81).




     PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR
     PREJUDGMENT WRIT OF ATTACHMENT - page 7
          Case 3:18-cv-00527-LRH-WGC Document 91 Filed 12/22/20 Page 8 of 11




 1   In this case, Cannata has been notified and is afforded both briefing and a hearing insofar as

 2   Plaintiff’s Motion was made pursuant to NRS §31.013(3) which states that:

 3                 The court may after notice and hearing, order the clerk to issue a
                   writ of attachment … (3) In any other case where the court finds
 4                 that extraordinary circumstances exist which will make it
                   improbable for the plaintiff to reach the property of the defendant
 5
                   by execution after the judgment has been entered.
 6
     N.R.S. §31.013(3) (emphasis supplied).
 7
            Cannata’s own citation to NRS 31.026, entitled “Procedure when notice and hearing
 8
     required: Hearing” show his acknowledgment that he will be afforded a hearing. (ECF No. 86,
 9
     citing N.R.S. §31.026, Blastrac, 678 F.Supp.2d at 1005, and Coombs, 366 F.Supp. at 853).
10
     Assertions that prejudgment attachment is unduly extreme and would deprive Cannata of due
11
     process are simply inaccurate and hyperbolic.
12
            Moreover, Cannata’s arguments regarding any bond Plaintiff must file (ECF No. 86, at
13
     11) are simply not yet ripe. Cannata cites to N.R.S. §31.030(1) and the case of Nevada Credit
14
     Rating Bureau, Inc. v. Williams, 88 Nev. 601, 606, 503 P.2d 9, 13 (1972) in support of alleged
15
     bond requirements imposed on the Plaintiff. (Id.)         In both instances, however, the bond
16
     requirement does not apply unless and until the Court actually seeks to issue a writ of
17
     attachment. See, e.g. Bermuda Road Properties, LLC v. Ecological Steel Systems, Inc., 2012
18
     U.S. Dist. LEXIS 180212 (D. Nev. Dec. 19, 2012). The statutory provision is specific that:
19
                   The court, in its order for attachment, shall require a written
20                 undertaking on the part of the plaintiff payable in lawful money of
                   the United States in a sum not less than the amount claimed by the
21                 plaintiff or the value of the property to be attached, whichever is
                   less, with two or more sureties to the effect that if the plaintiff
22
                   dismiss such action or if the defendant recover judgment the
23                 plaintiff will pay in lawful money of the United States all costs that
                   may be awarded to the defendant, and all damages which the
24                 defendant may sustain by reason of the attachment including
                   attorney’s fees, not exceeding the sum specified in the undertaking.
25
     N.R.S. §31.030(1) (emphasis supplied)
26




     PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR
     PREJUDGMENT WRIT OF ATTACHMENT - page 8
          Case 3:18-cv-00527-LRH-WGC Document 91 Filed 12/22/20 Page 9 of 11




 1          Similarly, N.R.S. §31.028 sets forth the requisite contents of an order for attachment. See

 2   N.R.S. §31.028. Its express wording is that “the court or judge issuing any order for attachment

 3   with or without notice shall set forth in the order … 4. The amount for which the attachment will

 4   issue. 5. The amount of security which must be given by the plaintiff before the writ will issue

 5   …”. Id. The issue of a bond is one which arises if and when, after notice and hearing, an order

 6   for attachment actually issues.

 7          Likewise, Cannata’s contentions of impropriety concerning the nature of the property to

 8   be attached should be tested with limited, expedited discovery concerning Cannata’s assets.

 9   Indeed, HPT should be permitted to assess Cannata’s vague, generalized contentions concerning

10   his assets. To that end, HPT respectfully requests expedited, limited discovery on the precise

11   issue of Cannata’s assets.

12          C. Defendant Cannata’s Attack on Plaintiff’s NRS 31.020(2) Declaration
               Supporting an Application for a Writ of Attachment with Notice to Defendant is
13             Misplaced.
14
            All applications to the court for an order directing the clerk to issue a writ of attachment
15
     with notice to the defendant shall be accompanied by an affidavit setting forth that any one of the
16
     enumerated grounds contained in N.R.S. §31.020(1)(a)-(h) exists.            See N.R.S. §31.020(2)
17
     (emphasis supplied). When applications are made to the Court for an order directing the clerk to
18
     issue a writ of attachment without notice to the defendant, the affidavit must be “of the plaintiff
19
     or any other person having personal knowledge of the facts constituting one or more of the
20
     grounds for attachment”. An application in the case of notice and a hearing, however, simply
21
     “shall be accompanied by an affidavit … show[ing] the existence of any one of the grounds for
22
     attachment with notice.” Contrast N.R.S. §31.020(2) with N.R.S. §31.020(1). Great strictness is
23
     not required in setting out the facts to authorize the issuance of the attachment, and the affiant is
24
     only required to swear to his belief in the existence of certain main facts, and to state the
25
     subordinate facts on which that belief is founded (and may be founded on information derived
26
     from others). See Bowers v. Beck, 2 Nev. 139 (Nev. 1866).




     PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR
     PREJUDGMENT WRIT OF ATTACHMENT - page 9
         Case 3:18-cv-00527-LRH-WGC Document 91 Filed 12/22/20 Page 10 of 11




 1          Accordingly, Plaintiff’s Motion seeking issuance of a writ of attachment with notice was

 2   accompanied by the Declaration of Andrew P. Bleiman, Esq. Pursuant to N.R.S. §31.020 in

 3   Support of Plaintiff’s Motion for Writ of Attachment (“Bleiman Declaration”). The Bleiman

 4   Declaration complies with the requirements of N.R.S. 31.020(2) and properly contains facts

 5   within his personal knowledge, facts culled from the pleadings of public record, and subordinate

 6   facts upon his “information and belief” based on due diligence. (ECF No. 82). As such, the

 7   significant energy which the Cannata Response devotes to attacking the Bleiman Declaration is

 8   misplaced, irrelevant, and inconsistent with Nevada law.

 9                                            CONCLUSION

10          WHEREFORE, HP TUNERS, LLC, for the reasons set forth herein and in Plaintiff’s

11   Motion for a Prejudgment Writ of Attachment against Defendant, KENNETH CANNATA,

12   respectfully prays for an order the clerk of court issue a writ of attachment in accordance with

13   N.R.S. §31.013, and for any other relief which this Honorable Court deems necessary and

14   appropriate.

15          DATED this 22nd day of December, 2020.

16                                                   Respectfully submitted,

17                                                   s/ Andrew P. Bleiman
                                                     Attorneys for HP Tuners, LLC
18   MARKS & KLEIN
     Andrew P. Bleiman, Esq.
19   1363 Shermer Road, Suite 318
     Northbrook, Illinois 60062
20   Telephone: (312) 206-5162
     E-mail: andrew@marksklein.com
21
     LEE HIGH, LTD.
22   Cecilia Lee, Esq.
     Nevada Bar No. 3344
23   Elizabeth High, Esq.
     Nevada Bar No. 10082
24   448 Ridge Street
     Reno, Nevada 89501
25   Telephone: 775.499.5712
     Email: c.lee@lee-high.com
26   Email: e.high@lee-high.com
     Attorneys for Plaintiff HP Tuners, LLC



     PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR
     PREJUDGMENT WRIT OF ATTACHMENT - page 10
         Case 3:18-cv-00527-LRH-WGC Document 91 Filed 12/22/20 Page 11 of 11




 1                                  CERTIFICATE OF SERVICE

 2          Pursuant to FRCP 5(b), I certify under penalty of perjury that I am an employee of LEE

 3   HIGH, LTD., 448 Ridge Street, Reno, Nevada 89501, and that on December 22, 2020, I served

 4   copies of PLAINTIFF’S REPLY IN SUPPORT OF ITS MOTION FOR PREJUDGMENT

 5   WRIT OF ATTACHMENT via the Court’s Notice of Electronic Filing to all those persons listed

 6   on the United States District Court CM/ECF Confirmation Sheet.

 7          DATED this 22nd day of December, 2020.

 8                                                    /s/ Elizabeth Dendary, CP
                                                      ELIZABETH DENDARY, CP
 9
                                                      Certified Paralegal
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR
     PREJUDGMENT WRIT OF ATTACHMENT - page 11
